DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s arguments filed on 10/12/2022 wherein: claims 1-10, 12-22 have been amended, claim 11 had been canceled and no new claims have been added. Accordingly, claims 1-10, 12-22 are now pending. 
Response to Arguments
With respect to the drawing objections, the examiner would like to point out that the drawings filed on 07/08/2020 contain other than black and white photographs/drawings in Fig. 6-11. MPEP 608.02, VI, B, Black and White Photographs And Grayscale Drawings discloses that Black and white photographs submitted in lieu of ink drawings must comply with 37 CFR 1.84(b). 37 CFR 1.84(b) (m)specifies that Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Fig. 6-11 do not comply with these requirements. 
Furthermore, the drawings filed on 09/01/2020 were objected to for missing specific elements or steps annotations specifying each element or step supported in the specification. The applicant argues that the missing limitations from the drawings were not specified by the examiner. The examiner would like to respectfully point out that the drawings filed on 09/01/2020 appear to show drawings without referencing the drawings to explicit functions, elements, or steps as claimed by the current invention, and thus were objected to accordingly. Therefore, the drawing objections are maintained. 
Applicant’s arguments, filed on 10/12/2022 with respect to the 112(a) and 101 rejections of claims 1-10 and 12-22 have been fully considered and are persuasive.  Therefore, this rejection has been withdrawn. 
Applicant’s arguments, filed on 10/12/2022 with respect to the 112(b) rejections of claims 1-5, 9-10, 12-18, and 20 have been fully considered and are persuasive.  Therefore, this rejection has been withdrawn. However, upon further consideration, a new ground of rejection has been made in view of the newly amended limitations. 
With respect to 112(b) rejection of claims 6-8, the applicant argues that the difficulty in understanding the distinction between non-working area and working area is not understood and it is believed that "working area" is the area that the self- moving device is supposed to mow (in the case of a self-moving lawnmower) and the "non-working area" is an area that does not need to be mowed, e.g., a sand trap. The examiner would like to point out that the indefiniteness arises with regards to the” passable” non-working area versus the non-working area. That is, the examiner has a difficulty distinguishing between the non-working area, boundary and the “passable” non-working area/boundary. Furthermore, this issue arises only for claim 8 and claims 6 and 7 are excluded from this rejection.
With respect to the 112(b) rejection of claim 12, (former and latter section), the applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. Therefore, this rejection has been maintained.
Applicant’s arguments with respect to the 112(b) rejection of claims 19, 21, and 22 with respect to the limitations that have been interpreted under 112(f) have been fully considered but are not persuasive. The applicant recites that the modules in claims 19 are elements shown in Figure 4. However, this still makes it unclear which element in Figure 4 refers to which module from claim 19. Furthermore, with respect to claims 21 and 22, the applicant references the movement module, control module, and the communication module refer to specific elements in Figure 3, and accordingly, the 112(b) rejection has been withdrawn with respect to these modules. However, with respect to the positioning module which is referred to the navigation module of Fig. 3, they are still interpreted under the 112(f) as means or steps for performing a specified function, because “the positioning module forming and configured to output” is still considered as means or steps for performing a specified function. In other words, neither the positioning module, nor the navigation module is not the name of any recognized structure for performing the claimed function. It serves as replacement for “means” and is still considered a generic placeholder. Furthermore, the “module” is modified by functional language (“forming and configured to output”), and there is no structure recited in the limitation for performing the recited function (the navigation module is not an enough recitation of a specific structure capable of performing the recited function). Therefore, the limitation(s) should be interpreted under §112(f) because it satisfies the 3-prong analysis [See MPEP 2181 for additional guidance]. 
Accordingly, the 112(b) rejection for the undefined structure of the modules in claim 19, and the indefiniteness related to the positioning module of claims 21 and 22, as well as the claim interpretation of claims 19, 21, and 22, are all maintained. 
Applicant’s arguments, filed on 10/12/2022, with respect to the rejection(s) of claims 1, 2, 5, 9, 10, 11, 14, 15, 17-22 stand rejected as allegedly having been anticipated by Booher under 102 have been fully considered and are persuasive with respect to the preset recognition model. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended limitation. 
On the other hand, the applicant argues that the tractor cited in the prior art is driven by user 700, and thus is not a “self-moving device”. The examiner respectfully disagrees with this argument, on the basis of paragraphs 51 and 62 which specify that the tractor could be self-steering and claim 1 of Booher which explicitly state “A method of defining one or more optimized travel paths for an autonomously-steering machine to travel over one or more areas”. 
Furthermore, the applicant argues that mapping the "forming a movement path by using the reference point as a start point" from the most recent application to the disclosure from the cited primary reference “Booher” reciting “a location may be assigned one or more starting points 410 that are the origin point for path plans 460” does not establish that the reference point was used as a basis for forming a movement path as denoted by the claim language. The examiner respectfully disagrees with this argument, since paragraph 75 of Booher explicitly recites that a location 415 may be used as the basis fora path plan 460 used within a job, and that a location may be assigned one or more starting points 410 that are the origin point for path plans 460, which is interpreted by the examiner to read on the denoted limitation. 
Drawings
The drawings filed on 09/01/2020 are objected to under 37 CFR 1.83(a) because they fail to explicitly annotate or specify structures, steps, or functions as described in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Drawings filed on 07/08/2020 are considered other than white and black drawings /photographs. Such drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Claims 1, 18- 22: navigation module to enable;
Claim 19:
- an obtaining module, configured to obtain;
- a recognition module, configured to: invoke;
- a marking module, configured to mark;
- a movement path forming module, configured to form;
Claim 21:
- a communication module, communicating;
- a positioning module, forming
Claim 22:
- movement module to drive;
- a control module controlling the movement module;
- a positioning module, configured to output;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The "communication module" correspond to the signal transducer in FIG. 3;
The "movement module” correspond to the movement component in Fig. 3;
The "control module” correspond to the processor in Fig. 3; 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 18-22 recite “moves autonomously through a landscape” and then recite “self- moving device to traverse a lawn”. It is unclear if the landscape that the self-moving vehicle moves through is the same as or different from the lawn traversed by the self-moving device. For examination purposes, the examiner interprets the landscape and the lawn to be the same. 
Claim 1 recites: “A method comprising causing a self-moving device, ….. said movement path comprises causing execution of an area-division and path-forming method”. It is unclear if the area division and path forming method is the same as the method recited in line 1 of the claim or a different method. Therefore the claim appears to be ill-defined and the metes and bounds of the claims are indefinite. For examination purposed, the two methods are interpreted to be the same.
Claims 18 and 20 recite “the steps of”. There is insufficient antecedent basis for this term in the claims rendering the metes and bounds of the claims indefinite.
Claim 5 recites: “a range area that is adjacent to the reference point”. The term “adjacent” is indefinite because it is unclear what the limits, boundaries, exclusions, or inclusions of this range area are, how close or how far it is to the reference point, rendering the claim scope indefinite. 
Claim 8 recites: “a recognized passable non-working area and/or passable non-working area boundary”. This limitation is indefinite because it is unclear what “a recognized passable non-working” area or boundary is defined by or how different it is from the working area/boundary recited in the independent claim; that is, how is a passable non-working area different from a working area since the self-moving device can pass through it. 
Claim 12 recites: “a former path section and a latter path section”. The terms “former” and “latter” are relative terms and are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to what standard or condition the movement path is considered former or latter; that is, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 16 recites “performing convolution processing on the image data in the electronic map data by using a trained neural network model to obtain the semantic map”, however, the independent claim from which it recites “preset recognition model having been trained in advance by a convolutional neural network for recognizing a workable area and/or workable area boundary from the image data”. It is unclear if the trained neural network recited in claim 16 is the same as or different from the preset recognition model recited in the independent claim, rendering the metes and bounds of the claims indefinite. For examination purposes, the examiner interprets the two neural models to be the same. 
With respect to claims 19, 21, and 22:
Claim limitations as explained in paragraphs 8 A), 8 B), and 8 C) (above) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, specifically for the marking module, navigation module, and positioning module. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9, 10, 13, 14, 15, 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Booher (US 2016/091898 A1) in view of Huang (US 9953236 B1). 

Regarding claims 1, 18-22, Booher discloses a method comprising: 

causing a self-moving device that moves autonomously through a landscape to automatically determine a movement path through said landscape (Claim 1: “A method of defining one or more optimized travel paths for an autonomously-steering machine to travel over one or more areas”; paragraph 0064: autonomously steering machine; paragraph 57: "the vehicle 200 or other machine 200 equipped with the control system 100 (such as a riding lawnmower tractor 200) in the normal fashion to perform the entire task, such as mowing a yard or other area 420"), 
wherein said self-moving device comprises a movement component that permits said self- moving device to traverse a lawn (Fig. 2, Wheels 215), 
a processor to enable said self-moving device to analyze said image data ([0060]: “processor structure 140”), and 
a navigation module to enable said self-moving device to ascertain a location thereof ([0060]: “GPS system structure 110”), 
wherein causing said self-moving device to automatically determine said movement path comprises causing execution of an area-division and path-forming method that comprises comprising (Claim 1) obtaining electronic map data from an electronic map database, wherein the electronic map data comprises image data comprising a target working area, and the image data is correlated to coordinate information (paragraph 57: "an existing digital map image, such as a satellite view map rendered by Google Maps or Google Earth");
invoking a preset recognition model (paragraph 57: "the control system 100, when in learning mode 400 … will automatically program itself with not only the perimeter 430 but also all the areas 440 actually traversed by the machine 200 (i.e., traversed areas 440), as well as all the areas 450 within the perimeter 430 that were avoided and not traversed (i.e., avoided areas 450) … the control system 100 may then generate a map 510 of the area 420 that was traversed, including a perimeter 430 and areas 450 that were excluded within the perimeter 430", figure 3C, paragraph 65: "to determine one or more perimeters 430 of the one or more areas 440 over which the autonomously steering machine 200 did travel) causing the processor 140 to process the map data 480 in view of the machine-specific data 310 for the autonomously steering machine 200 to determine one or more perimeters 430 of any excluded areas 450 over which the autonomously-steering machine 200 did not travel within the one or more areas 440", paragraph 65: "to determine one or more perimeters 430 of the one or more areas 440 over which the autonomously steering machine 200 did travel …to determine one or more perimeters 430 of any excluded areas 450 over which the autonomously-steering machine 200 did not travel within the one or more areas 440"), and 
determining a semantic map (figure 3C) based on the electronic map data (paragraph 57: "The map may be displayed to a user 700 … and may be overlaid on an existing digital map image, such as a satellite view map rendered by Google Maps or Google Earth …The original and optimized travel path(s) 460 may optionally be shown to the user 700 on a digital map image, such as a Google Maps satellite image"),
wherein the semantic map comprises a recognized workable area (figure 3C: area 420) and/or workable area boundary (figure 3C: area 430), and the workable area and/or workable area boundary is correlated to the coordinate information (paragraph 57: "overlaid on an existing digital map image, such as a satellite view map rendered by Google Maps or Google Earth on a digital map image, such as a Google Maps satellite image");
marking at least one reference point on the semantic map or the electronic map data (paragraph 64: a) obtain and record the location of a starting point 41 0", paragraph 65: "a) positioning the autonomously-steering machine 200 at a starting point 410, causing a GPS system 110 attached with the autonomously-steering machine 200 to obtain the location of the starting point 410, and causing a memory device 130 attached with the autonomously-steering machine 200 to record the starting point 41 0", paragraph 65: "A location may be assigned one or more starting points 410 that are the origin point for path plans 460")); and 
forming a movement path (paragraph 57: "the control system 100 may then perform one or more of any suitable optimization algorithms to determine the most efficient travel path for that machine 200 to cover that same area 440. The control system 100 may then save this optimized travel path 460, which may subsequently be used to automatically steer or drive the machine 200 through the same optimized travel path 460", paragraph 65: "record the tracked location 415 of the autonomously-steering machine 200 as map data 480 in the memory device 130") by using the reference point as a start point  (paragraph 75: "A location may be assigned one or more starting points 410 that are the origin point for path plans 460") and wherein the movement path is based on the workable area and/or workable area boundary on the semantic map  (paragraph 57).
However, Booher does not explicitly state a camera that enables said self-moving device to collect image data, and said preset recognition model having been trained in advance by a convolutional neural network for recognizing a workable area and/or workable area boundary from the image data.
On the other hand, Huang teaches a camera that enables said self-moving device to collect image data (Col. 3, Lines 37-38: “a camera installed in the vehicle 105 , as one of the devices of vehicle subsystems 140 , can generate image and timing data that can be received by the in-vehicle control system 150 “)and a preset recognition model having been trained in advance by a convolutional neural network for recognizing a workable area and/or workable area boundary from the image data (Col. 10, Lines 16-30).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Booher reference and perform the convolution processing of the images captured from a camera. Doing so would provide a more accurate, high resolution semantic map formation.
Regarding claim 2, Booher discloses marking at least one reference point on the semantic map or the electronic map data comprises: automatically determining a point in the target working area as the reference point according to the semantic map (paragraph 64: "a) obtain and record the location of a starting point").
Regarding claim 5, Booher discloses generating a first drive circuit instruction, wherein the first drive circuit instruction instructs the self- moving device to move to the reference point or to a range area that is adjacent to the reference point and wherein the self-moving device executes the first drive circuit instruction based on coordinate information of the reference point (paragraph 57: "automatically steer or drive the machine 200 through the same optimized travel path 460 any number of times in the future"; paragraph 64: b));
Regarding claim 9, Booher discloses: recognizing the workable area boundary through visual recognition (paragraph 67: “the plurality of optimized travel paths 460 include travel paths at different angles that each create unique visual effects on the area 440 when the autonomously-steering machine 200 travels on said travel paths 460.” ;The visual effects on the area corresponding to the travel paths, allow the self-moving device to predict the workable area boundary); and generating a drive circuit instruction based on the recognized boundary, wherein the third drive circuit instruction instructs to move along the workable area boundary and/or steer to move away from the workable area boundary (paragraph 28: “defining one or more optimized travel paths for an autonomously-steering machine to travel over one or more areas”; “determine one or more perimeters of any excluded areas over which the autonomously-steering machine did not travel within the one or more areas”; perimeters of excluded areas render the device to stay away avoid those areas, Fig. 3C, Perimeter 430).
Regarding claim 10, Booher discloses recognizing the workable area boundary through visual recognition (paragraph 67: “the plurality of optimized travel paths 460 include travel paths at different angles that each create unique visual effects on the area 440 when the autonomously-steering machine 200 travels on said travel paths 460.” ; the visual effects on the area corresponding to the travel paths, allow the self-moving device to predict the workable area boundary); operating the self-moving device to move along the workable area boundary (paragraph 28: “defining one or more optimized travel paths for an autonomously-steering machine to travel over one or more areas”; “determine one or more perimeters of any excluded areas over which the autonomously-steering machine did not travel within the one or more areas”; perimeters of excluded areas render the device to stay away avoid those areas, Fig. 3C, Perimeter 430), and recording the coordinate information through positioning; and generating a working area map of the target working area according to the recorded coordinate information (paragraph 64: “b) continuously track location of the autonomously-steering machine 200 while it is moved and manually steered from the starting point 410 over an area; c) record the tracked location of the autonomously-steering machine 200 as map data 480 in the memory device structure 130; d) process the map data 480 in view of effective travel path width data 318 for the autonomously- steering machine 200 to determine one or more perimeters 430”; paragraph 57; Fig. 3C).
Regarding claim 13, Booher discloses determining, through visual recognition, whether that there is an obstacle at a position at a preset distance in front of a current position and wherein forming the movement path comprises forming a movement path that avoids the obstacle (paragraph 57).
Regarding claim 14, Booher discloses generating the movement path based on integration of a positioning signal, wherein the positioning signal is obtained from inertial navigation, a speedometer or satellite navigation (paragraph 57: "an existing digital map image, such as a satellite view map rendered by Google Maps or Google Earth");
Regarding claim 15, Booher discloses the electronic map database comprises an online satellite map database (paragraph 57: "an existing digital map image, such as a satellite view map rendered by Google Maps or Google Earth").
Regarding claim 16, Booher does not explicitly state determining the semantic map based on the electronic map data comprises: performing convolution processing on the image data in the electronic map data by using a trained neural network model, to obtain the semantic map. 
On the other hand, Huang teaches performing convolution processing on the image data in the electronic map data by using a trained neural network model, to obtain the semantic map (Col. 10, Lines 16-30).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Booher reference and perform the convolution processing of the images. Doing so would provide a more accurate, high resolution semantic map formation.
Regarding claim 17, Booher discloses the self-moving device comprises a self-moving lawn treatment device, wherein the target working area comprises a target lawn (paragraph 57: "the vehicle 200 or other machine 200 equipped with the control system 100 (such as a riding lawnmower tractor 200) in the normal fashion to perform the entire task, such as mowing a yard or other area 420”)
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Booher and Huang in further view of Balutis (US2016165795 A1).
Regarding claim 3, Booher does not explicitly state automatically determining a point in the target working area as the reference point according to the semantic map comprises: automatically determining a corner point of the workable area (corner point, paragraph 57) and/or a turning point of the workable area boundary as the reference point. 
On the other hand, Balutis teaches the automatically determining a point in the target working area as the reference point according to the semantic map comprises: automatically determining a corner point of the workable area and/or a turning point of the workable area boundary as the reference point ([0083]).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Booher reference and include features from the Flan reference, and have the reference point be a corner point on the working area. Doing this would provide the advantage of starting the work/function from an angled boundary of the working area, which results in a more organized and easier self-driving device steering and function.
Regarding claim 4, Booher does not explicitly state marking at least one reference point on the semantic map or the electronic map data comprises: presenting the semantic map or the electronic map data to a user; receiving a selection operation of the user on the semantic map or the electronic map data; and marking the reference point on the semantic map or the electronic map data according to the selection operation. 
On the other hand, Balutis teaches: presenting the semantic map or the electronic map data to a user; receiving a selection operation of the user on the semantic map or the electronic map data; and marking the reference point on the semantic map or the electronic map data according to the selection operation (paragraph 84: "The user could also select the orientation of these ranks").
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Booher reference and include features from the Balutis reference, and allow the user to select the marking of the reference point. Doing so would provide a more user friendly, and interactive process and that allows the user to manually specify the reference points depending on his knowledge and observation of the area. 
Claims 6-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Booher and Hunag in further view of Graf (US2019/0208695A1).
Regarding claim 6, Booher discloses generating one or more sub-areas based on the electronic map data, wherein the workable area of the semantic map comprises the at least one of the sub-area (paragraph 57: "the control system 100, when in learning mode 400 … will automatically program itself with not only the perimeter 430 but also all the areas 440 actually traversed by the machine 200 (i.e., traversed areas 440), as well as all the areas 450 within the perimeter 430 that were avoided and not traversed (i.e., avoided areas 450) … the control system 100 may then generate a map 510 of the area 420 that was traversed, including a perimeter 430 and areas 450 that were excluded within the perimeter 430"; Fig. 3C sub-areas 430, 440, 450).
However, Booher does not explicitly state the marking at least one reference point on the semantic map comprises: marking at least one reference point in each of the sub-area.
On the other hand, Graf teaches the marking at least one reference point on the semantic map comprises: marking at least one reference point in each sub-area (Figs. 3, 4, 10, see subareas with labels surrounding each sub-area, as denoted by the description tree islands).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Booher reference and include features from the Graf reference, and mark at least one reference point in each sub-area. Doing so would enable a cost-efficient optimized path of the self-moving device through agricultural fields, as denoted by Graf (abstract).
Regarding claim 7, Booher does not explicitly state wherein the sub-areas comprise a first sub-area and a second sub-area, wherein the method further comprises generating a drive instruction that causes the self-moving device to move within the first sub-area and, after movement has been completed in the first sub-area, to move to a reference point in the second sub-area and to begin movement through the second sub-area.
On the other hand, Graf teaches generating wherein the sub-areas comprise a first sub-area and a second sub-area, wherein the method further comprises generating a drive instruction that causes the self-moving device to move within the first sub-area and, after movement has been completed in the first sub-area, to move to a reference point in the second sub-area and to begin movement through the second sub-area (See Fig. 3, M1: pattern 37 38 50 47; 37 and 38 are nodes (i.e. reference points) that refer to one sub-area while 50-47 are nodes that refer to another sub-area).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Booher reference and include features from the Graf reference, and perform the movement from one mark of at least one reference point in a sub-area to another reference point in another reference area. Doing so would enable a cost-efficient optimized path of the self-moving device through agricultural fields, as denoted by Graf (abstract).
Regarding claim 8, Booher discloses the semantic map further comprises a recognized passable non-working area and/or passable non-working area boundary, and the passable non-working area and/or passable non-working area boundary is correlated to the coordinate information (Fig. 3C: area 420 is considered a passable area; paragraph 57: "overlaid on an existing digital map image, such as a satellite view map rendered by Google Maps or Google Earth on a digital map image, such as a Google Maps satellite image");
However, Booher does not explicitly state wherein the self-moving device moving through the passable non-working area or crossing the passable non-working area boundary while the self-moving device is moving from the first sub-area to the second sub-area.
On the other hand, Graf teaches state the self-moving device moving through the passable non-working area or crossing the passable non-working area boundary while the self-moving device is moving from the first sub-area to the second sub-area (See Fig. 3, M1: pattern 37 38 50 47; 37 and 38 are nodes (i.e. reference points) that refer to one sub-area while 50-47 are nodes that refer to another sub-area; passable area between nodes 38 and 50).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Booher reference and include features from the Graf reference, and perform the moving through a passable area. Doing so would enable a cost-efficient optimized path of the self-moving device through agricultural fields, as denoted by Graf (abstract).
Regarding claim 12, Booher does not explicitly state the forming the movement path comprises: generating a round-trip movement path, wherein the round-trip movement path comprises a former path section and a latter path section, and the latter path section is offset from the former path section by a preset distance.
On the other hand, Graf teaches the forming the movement path comprises: generating a round-trip movement path, wherein the round-trip movement path comprises a former path section and a latter path section, and the latter path section is offset from the former path section by a preset distance (Fig. 3, is a round-trip movement path as denoted by figure 12 of the current application, Segment portion 1-44 and segment portion 36-43 are former and latter segments that differ from each other by a preset distance (the same spacing between all the segments)).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Booher reference and include features from the Graf reference, and form a round-trip path using a former and a latter segment that are offset by a preset distance. Doing so would enable a cost-efficient optimized path of the self-moving device through agricultural fields, as denoted by Graf (abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/RAMI KHATIB/Primary Examiner, Art Unit 3669